       Case 1:20-cv-00147-PJK-KK Document 41 Filed 11/23/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARC GRANO,

       Plaintiff,

v.                                                                   Civ. No. 20-147 PJK/KK

STATE OF NEW MEXICO et al.,

       Defendants.


                 ORDER ADOPTING JOINT STATUS REPORT AND
               PROVISIONAL DISCOVERY PLAN WITH CHANGES AND
                   SETTING CASE MANAGEMENT DEADLINES

       THIS MATTER came before the Court at a Telephonic Rule 16 Initial Scheduling

Conference held on November 20, 2020. Following a review of the attorneys’ Joint Status

Report and Provisional Discovery Plan (Doc. 33), filed November 16, 2020, and after conferring

with counsel, the Court adopts the Joint Status Report and Provisional Discovery Plan modified

as follows:

       a)      Maximum of 25 Interrogatories by each party to any other party;

       b)      Maximum of 25 Requests for Production by each party to any other party;

       c)      Maximum of 25 Requests for Admission by each party to any other party;

       d)      Maximum of 10 depositions by Plaintiff and 10 depositions by Defendants; and,

       e)      Depositions (other than of parties and experts) are limited to a maximum of 4

               hours, unless extended by agreement of the parties.

       The following case management deadlines have been set:

       a)      Deadline for Plaintiff to amend and join additional
               parties by written consent or to seek the Court’s leave
               to amend and join additional parties in compliance
               with Fed. R. Civ. P. 15(a)(2):                              December 21, 2020
           Case 1:20-cv-00147-PJK-KK Document 41 Filed 11/23/20 Page 2 of 3




           b)       Deadline for Defendants to amend and join additional
                    parties by written consent or to seek the Court’s leave
                    to amend and join additional parties in compliance
                    with Fed. R. Civ. P. 15(a)(2):                                       January 4, 2021

           c)       Plaintiff’s Rule 26(a)(2) expert disclosures1:                       February 22, 2021

           d)       Defendants’ Rule 26(a)(2) expert disclosures1:                       March 22, 2021

           e)       Termination date for discovery2:                                     May 19, 2021

           f)       Motions relating to discovery to be filed by3:                       June 8, 2021

           g)       Pretrial motions other than discovery motions (including
                    motions which may require a Daubert hearing) filed by4:              June 18, 2021

           h)       Plaintiff’s portions of proposed Pretrial Order due
                    from Plaintiff to Defendants by:                                     October 4, 2021

           (i)      Parties’ consolidated proposed Pretrial Order due
                    from Defendants to Court by:                                         October 18, 2021


           Parties may not modify case management deadlines on their own. Good cause must be

shown and the Court’s express, written approval obtained for any modification of the case

management deadlines set forth herein. Any requests for additional discovery must be submitted

to the Court by motion before the discovery deadline expires. The parties must supplement their

disclosures or discovery responses pursuant to Fed. R. Civ. P. 26(e)(1) within twenty-one (21)


1
  Parties must disclose the names of all expert witnesses, the subject matter on which the experts will present
evidence, and a summary of the facts and opinions to which the experts are expected to testify by this date. Experts
who are retained or specifically employed to provide expert testimony must also submit an expert report by this date.
See Fed. R. Civ. P. 26(a)(2). The parties must have their retained expert(s) ready to be deposed at the time they
identify them and provide their reports. Expert witnesses who are not required to provide a written report may be
deposed before summary disclosure.
2
    Discovery must be completed on or before this deadline.
3
    This deadline should not be construed to extend the twenty-one-day time limit in D.N.M.LR-Civ. 26.6.
4
  This deadline applies to motions related to the admissibility of experts or expert testimony that may require a
Daubert hearing, but otherwise does not apply to motions in limine. The Court will set a motions in limine deadline
in a separate order.

                                                          2
        Case 1:20-cv-00147-PJK-KK Document 41 Filed 11/23/20 Page 3 of 3




days of learning any disclosure or response is incomplete or incorrect. After the close of

discovery, parties must supplement their disclosures or discovery responses as soon as possible,

but no later than seven (7) days after learning of the need to supplement.

       IT IS SO ORDERED.




                                             __________________________________________
                                             KIRTAN KHALSA
                                             UNITED STATES MAGISTRATE JUDGE




                                                 3
